Citation Nr: 0310742	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-04 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied, as not well-grounded, the 
veteran's claims of entitlement to service connection for a 
chronic gastrointestinal disorder to include peptic ulcer 
disease and reflux, chronic right leg injury residuals, 
chronic ingrown right great toenail residuals including 
infection residuals, and hypertension.  In October 2001, the 
RO reviewed the veteran's claims and denied them on the 
merits.  

In September 2002, the Board rendered a decision on all 
issues except the claim of entitlement to service connection 
for hypertension, for which the Board deemed further 
development was necessary.  


REMAND

As mentioned above, after the veteran's appeal was certified 
to the Board, it was determined that further development was 
needed regarding the issue of entitlement to service 
connection for hypertension, and the Board undertook such 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  Given 
a recent decision of the United States Court of Appeals for 
the Federal Circuit, this case must be again remanded in 
order to afford the RO the opportunity to consider the 
additional evidence developed by the Board and readjudicate 
the claim on appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
held that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which . 
. . is subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary."  It further held 
that the 30-day filing deadline, as provided by 38 C.F.R. § 
19.9(a)(2)(ii), was misleading and prejudicial to claimants, 
stating that the law under 38 U.S.C. §5103(a) clearly allowed 
the claimant one year to submit evidence.  It is essentially 
the RO's responsibility to ensure that all 
appropriate notification and development is undertaken in 
this case.  For these reasons, a remand is required.  
Therefore, in order to ensure due process, this case must be 
REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the recently 
submitted VA examination report, dated in 
December 2002, and the Veterans Claims 
Assistance Act of 2000. An appropriate 
period of time should be allowed for 
response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




